Citation Nr: 9919439	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-05 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased original disability rating for 
service-connected traumatic arthritis, cervical spine, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted a claim by the 
veteran seeking entitlement to service connection for 
traumatic arthritis of the cervical spine, assigning a 10 
percent disability rating.  The veteran was also granted 
entitlement to service connection for residuals of 
hysterectomy, rated 50 percent disabling rating; traumatic 
arthritis, lumbar spine, rated 10 percent disabling; 
tinnitus, rated 10 percent disabling; traumatic arthritis, 
thoracic spine, patellofemoral syndrome, right knee, 
patellofemoral syndrome, left knee, residuals of right ankle 
sprain and residuals of left ankle sprain, each rated 
noncompensable disabling, as well as a special monthly 
compensation for loss of creative organ.

This case was originally before the Board in October 1998, 
at which time it remanded the case back to the RO for 
scheduling of a personal hearing before a member of the 
Board at the RO.  The hearing was scheduled and took place 
on March 25, 1999.  A transcript of that hearing has been 
associated with the record on appeal.


REMAND

The veteran contends, in essence, that she is entitled to an 
increased disability rating for service-connected arthritis, 
cervical spine.  Specifically, she asserts that she was 
treated for tightness, pain, and muscle spasms in her neck 
during service and that she continues to have moderate-to-
severe neck pain and spasms.  She indicates that her 
cervical disability makes routine activities difficult.  She 
contends that she also has headaches.  Overall, she believes 
that she has moderate limitation of motion of the cervical 
spine and that, as a result, she is entitled to a 20 percent 
disability rating for her cervical spine arthritis.

After careful review of the record, the Board finds that 
this case is not yet ready for appellate review.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81  (1990).  Here, the veteran's claim is 
well grounded because she is service-connected for cervical 
spine arthritis and has appealed the RO's initial grant of 
less-than-complete benefits.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995) (where a veteran appeals the RO's initial 
assignment of a rating, for a service-connected disorder, 
that constitutes less than a complete grant of benefits 
permitted under the rating schedule, he or she has 
established a well-grounded claim).

Because the veteran's claim is well-grounded, VA has a duty 
to assist her with the development of her claim.  38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (formerly United States Court of 
Veterans Appeals) (Court) has held that the "fulfillment of 
the statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a 
fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); see Colvin v. Derwinski, 1 Vet. App. 171  (1991) 
(when the medical evidence is inadequate, the VA must 
supplement the record by seeking a medical opinion or by 
scheduling a VA examination); see also 38 C.F.R. § 4.70  
(1998).

In this case, the Board finds that the veteran underwent VA 
orthopedic examination of her spine in February 1997.  While 
recent, that examination makes no mention of the veteran's 
cervical spine condition and provides no objective findings 
pertaining thereto.  X-rays were taken, revealing mild 
degenerative changes of the mid-cervical spine; however, the 
symptomatology associated with the degenerative changes was 
not addressed.

In light of the above, the Board finds that another VA 
examination should be conducted in order to assure an 
accurate assessment of the current nature and severity of 
the disability caused by the veteran's cervical spine 
arthritis.  In this regard, it is noteworthy that the 
veteran also has service-connected thoracic and lumbar spine 
arthritis.  The VA examination is also necessary in order to 
distinguish manifestations of those disabilities from those 
associated with the cervical spine arthritis.  This is 
necessary in order to avoid the pyramiding of a disability 
under more than one diagnostic code.  38 C.F.R. § 4.14  
(1998).  In addition, the VA examination should determine 
the level of functional impairment caused solely by the 
cervical spine arthritis.  In DeLuca v. Brown, 8 Vet. App. 
202 (1995), the Court held that 38 C.F.R. §§ 4.40, 4.45, 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

The above evidentiary development is necessary to provide a 
record upon which a fair, equitable, and procedurally 
correct decision on the claim can be made.  
38 C.F.R. §§ 3.326, 3.327 (1998).

The Board also finds that a remand is necessary in order to 
clarify whether there are other issues on appeal.

The procedural history of this case is not a model of 
clarity.  As stated above, the veteran was granted 
entitlement to service connection for residuals of 
hysterectomy, rated 50 percent disabling rating; traumatic 
arthritis, lumbar spine, rated 10 percent disabling; 
traumatic arthritis, cervical spine, rated 10 percent 
disabling; tinnitus, rated 10 percent disabling; traumatic 
arthritis, thoracic spine, patellofemoral syndrome, right 
knee, patellofemoral syndrome, left knee, residuals of right 
ankle sprain and residuals of left ankle sprain, each rated 
noncompensable disabling, as well as a special monthly 
compensation for loss of creative organ.

The veteran submitted a Notice of Disagreement in February 
1996 with respect to the ratings assigned to the following 
disabilities:  lumbar spine arthritis; cervical spine 
arthritis; thoracic spine arthritis; patellofemoral 
syndrome, right knee; patellofemoral syndrome, left knee; 
residuals of right ankle sprain; and residuals of left ankle 
sprain.  In response, she was issued a Statement of the Case 
by the RO.

Thereafter, the veteran submitted a Substantive Appeal, VA 
Form 9, in June 1996.  In that document, she perfected her 
appeal of the above-listed issues.  She also requested 
specific disability ratings for each disability.  She 
requested a 20 percent rating for the lumbar spine, a 20 
percent rating for the cervical spine, a 10 percent rating 
for the thoracic spine, a 10 percent rating for the right 
knee, a 10 percent rating for the left knee, a 10 percent 
rating for the right ankle, and a 10 percent rating for the 
left ankle.  With the exception of her request for a 20 
percent disability rating for cervical spine arthritis, 
these disability ratings were granted by the RO in an April 
1997 rating decision.  All of the increased ratings were 
assigned, effective July 1, 1995, except for the 20 percent 
rating for arthritis of the lumbar spine, which was granted 
effective February 1, 1997.

In light of the above, the RO concluded that the grant of 
increased ratings in its April 1997 decision represented a 
full grant of benefits sought by the veteran and that, as a 
result, those claims were no longer in appellate status.  It 
then issued a Supplemental Statement of the Case, dated 
April 1997, indicating that the only issues still on appeal 
were entitlement to an increased original evaluation for 
cervical spine arthritis and entitlement to an effective 
date earlier than February 1, 1997, for the assignment of a 
20 percent disability rating for lumbar spine arthritis.

In a March 1998 VA Form 646, the veteran's accredited 
representative took issue with the RO's April 1997 
Supplemental Statement of the Case, contending that all of 
the appealed issues were still in appellate status because 
less than complete benefits were granted.  However, 
subsequently, in an April 1998 statement, the representative 
indicated that the only issues for review were entitlement 
to an increased evaluation for cervical spine arthritis and 
entitlement to an increased rating for lumbar spine 
arthritis.  The issue of an earlier effective date for the 
assignment of a 20 percent disability rating for lumbar 
spine arthritis was not mentioned.

Thereafter, the veteran, in a May 13, 1998, statement, VA 
Form 21-4138, indicated that she wanted to withdraw the 
issue of an increased rating for lumbar spine arthritis.  
Then, in another VA Form 21-4138, identically dated May 13, 
1998, she stated that she wanted "to reopen the case 
regarding the lumbar spine."

Finally, the Board notes that, in an October 1998 remand, 
the Board indicated that the only issue on appeal was 
entitlement to an increased rating for cervical spine 
arthritis.  The transcript of the veteran's March 1999 video 
conference hearing before a member of the Board also 
indicates that the sole issue on appeal was entitlement to 
an increased rating for cervical spine arthritis.

From the above procedural history, it appears that the 
veteran is satisfied as to the RO's adjudication of her 
claims for increased ratings for thoracic spine arthritis, 
patellofemoral syndrome of the right knee, patellofemoral 
syndrome of the left knee, residuals of right ankle sprain, 
and residuals of left ankle sprain.  In the RO's April 1997 
decision, it granted the veteran exactly the disability 
rating that she had requested for each of these service-
connected disabilities.  In addition, her accredited 
representative submitted a statement in April 1998, 
indicating that these issues were not on appeal.  
Furthermore, these issues are not listed on the Board's 
October 1998 remand, nor mentioned in the transcript of the 
veteran's March 1999 Board video conference hearing.  The 
claims file contains no statement from the veteran 
indicating disagreement with the classification of issues in 
any of these documents.  Nevertheless, the veteran did 
perfect an appeal of all of these issues, and the VA is to 
presume that every appeal for an increased disability rating 
remains in controversy when less than the maximum benefits 
are awarded.  See AB v. Brown, 6 Vet. App. 35, 38  (1993).

The law recognizes that a claimant may limit the scope of an 
appeal to less than maximum benefits.  However, in order to 
do so, the claimant must expressly indicate an intent that 
adjudication of certain specific claims not proceed at a 
certain point in time.  See Hamilton v. Brown, 4 Vet. App. 
528, 544  (1993).  In this case, the Board finds that the 
veteran has implicitly indicated an intent not to proceed 
with the claims involving increased ratings for thoracic 
spine arthritis, patellofemoral syndrome of the right knee, 
patellofemoral syndrome of the left knee, residuals of right 
ankle sprain, and residuals of left ankle sprain.  However, 
the claims file contains no statement from the veteran, or 
other document, expressly indicating that she wishes to 
withdraw those issues from appellate status.  Although her 
accredited representative has expressly indicated that those 
issues are not on appeal, that is not enough.  The law 
states that "a representative may not withdraw a Notice of 
Disagreement or Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant."  38 C.F.R. § 20.204  (1998).

Overall, the Board finds that it is currently unclear 
exactly which issues the veteran wishes to remain in 
appellate status.  When "it is not clear which issue, or 
issues, the claimant desires to appeal, clarification 
sufficient to identify the issue, or issues, being appealed 
should be requested from the claimant."  38 C.F.R. § 19.26  
(1998).

Accordingly, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran to 
determine which, if any, of the following 
issues she still wishes to appeal:  (1) 
entitlement to an increased original 
disability rating for traumatic 
arthritis, lumbar spine, currently rated 
as 20 percent disabling; (2) entitlement 
to an increased original disability 
rating for traumatic arthritis, thoracic 
spine, currently rated as 10 percent 
disabling; (3) entitlement to an 
increased original disability rating for 
patellofemoral syndrome, right knee, 
currently rated as 10 percent disabling; 
(4) entitlement to an increased original 
disability rating for patellofemoral 
syndrome, left knee, currently rated as 
10 percent disabling; (5) entitlement to 
an increased original disability rating 
for residuals of right ankle sprain, 
currently rated as 10 percent disabling; 
(6) entitlement to an increased original 
disability rating for residuals of left 
ankle sprain, currently rated as 10 
percent disabling; and (7) entitlement to 
an effective date earlier than February 
1, 1997, for the assignment of a 20 
percent disability rating for traumatic 
arthritis, lumbar spine.

2.  The veteran should be requested to 
identify all sources of recent treatment 
received for all disabilities at issue, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source she identifies.  Copies of the 
medical records from all sources she 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

3.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to assess the current nature and severity 
of her service-connected cervical spine 
arthritis.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner should 
determine any and all current 
manifestations of her cervical spine 
arthritis, including limitation of range 
of motion, swelling, muscle spasms, 
headaches, and/or radiating pain.  
Numerical values should be assigned to 
range of motion test results.  Whether or 
not, and to what degree, any limitation 
of motion is due to pain should be 
determined.  The examiner should also 
assess and discuss the existence and 
severity of any functional loss due to 
pain on motion, weakness, instability, 
incoordination, or other functional 
impairment, pursuant to DeLuca, supra.  
The examiner should assess the disability 
caused solely by the cervical spine 
arthritis, and, if possible, distinguish 
those symptoms from those caused by her 
thoracic and lumbar arthritis or other 
disorder.  The reasoning that forms the 
basis of the above opinions should be set 
forth.  All findings are to be recorded 
in a concise, legible manner and made 
part of the claims folder.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  If the veteran wishes to keep any of 
the above issues in appellate status, the 
RO must assure that all development is 
complete, including providing the 
opportunity to appear at a personal 
hearing and providing a Supplemental 
Statement of the Case with the pertinent 
laws and regulations and a complete 
rationale for its decision with respect 
to each appealed issue.

6.  Thereafter, the RO should review the 
issue of entitlement to an increased 
original disability rating for service-
connected traumatic arthritis, cervical 
spine, rated as 10 percent disabling, to 
determine if any change is warranted in 
its prior determination.  Any other 
issues in appellate status should be 
similarly reviewed.

7.  If any decision remains unfavorable, 
the veteran and her representative should 
be provided with a Supplemental Statement 
of the Case and afforded a reasonable 
period of time in which to respond.  The 
Supplemental Statement of the Case should 
provide any additional pertinent laws and 
regulations and rationales for all 
decisions made.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
veteran needs to take no action until so informed, but is 
free to submit additional evidence and argument while the 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


